DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the Figs 1 and 5 generally exclude the linear member separation mechanism (12) from the separation unit (7), while these are considered components thereof in Figs 2 and 6.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it includes implicit phrases (e.g. “according to the present invention”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for separation upon contact with an external object, does not reasonably provide enablement for separation on contact in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Claim 1 recites a contact detection unit for detecting contact with the delivery target or linear member. However, the claim is unclear as to what the contact refers. Particularly, it is unclear as to whether the contact refers to an external object contacting either of the components or the components themselves contacting each other, e.g. for connection. The disclosure states the “contact” is via a person or animal, or when “caught” by a tree, building, etc. (page 6, page 15). As the separation unit is provided to separate the target or tether based on this contact, this renders a situation where the device separates during various other “contact” that is not described, including when attempting to connect the components. Separation based on contacting other objects, such as rain/snow, or the components with each other, is not described in a manner that would permit one of ordinary skill to use the invention without undue experimentation. In particular, a system which separates the components any time they are connect renders the system inoperable as disclosed. The system would also become effectively inoperable in poor weather as the components are “contacted” by precipitation, causing the components to be released regardless of UAV position.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Cantrell et al. (US 2019/0235494).

Cantrell clearly discloses a system and method for selectively releasing a target delivery or linear member based on contact to either or tension in the line (e.g. from pulling), as seen in e.g. Figs 5, 6, 9, [0037]-[0038], and [0042].
Note: since the detector detects contact with the linear member or delivery target, it is configured to detect contact with a lower portion thereof. The claim does not require to the detector to discriminate where the contact occurs.

Claim(s) 1-4, 6, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Buchmueller et al. (US 10 071 804).


Buchmueller clearly discloses a system and method for selectively releasing a target delivery or linear member based on contact to either or tension in the line, as seen in e.g. Figs 9A-D and 11, col 6, lines 22-27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (‘494).

The discussion above regarding claim 1 is relied upon.
Cantrell discloses detecting contact with a package or tether by a person, etc. (e.g. [0026]), but does not disclose detecting contact from the top or sides.
It is well-known that packages are often taken up by their sides. Particularly, a person trying to take a hanging package, as in Cantrell, would reasonably attempt to grab at the sides to continue carrying the package to the final destination. Further, a person attempting to steal a hanging load, as Cantrell attempts to avoid, could also contact the top to pull down the load for then better gripping.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Cantrell to locate the detection units on the top and/or sides to aid for the predictable advantage of aiding the identification of a person taking the hanging load from the UAV, whether intended or not, and since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (‘494) in view of Buchmueller et al. (‘804).

The discussion above regarding claim 1 is relied upon.
Cantrell discloses contact detectors for detecting contact by people, etc., but does not disclose a landing detection unit for detecting landing of the delivery target, and separation based on the contact.
Buchmueller teaches a landing detection unit for detecting contacting of the load with the ground for release (col 12, lines 11-17).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Cantrell to use the landing detection unit as taught by Buchmueller for the predictable advantage of indicating when a load has reached the ground for delivery, to avoid damaging the load by releasing to early or avoid unspooling too much line which may cause tangling.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (‘494) in view of Ichihara (US 2018/0312247).

The discussion above regarding claim 9 is relied upon.
Cantrell discloses a detector for detecting contact with the cord (e.g. [0032]), but does not disclose a capacitance sensor.
Ichihara teaches various sensors, including capacitance, which may be used for detecting contact ([0067]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Cantrell to use a capacitance sensor as taught by Ichihara for the predictable advantage of detecting contact using a known type of contact sensor.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (‘494) in view of Ichihara (‘247) as applied to claim 10 above, and further in view of Choi et al. (KR 2017-0046217, provided English translation used).

Cantrell as modified renders a capacitive detector, but does not disclose the detector having a carbon microcoil.
Choi teaches a sensor having carbon microcoils.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Cantrell to use carbon microcoils as taught by Choi for the predictable advantage of using a known conductive material for its electrical properties in a capacitive (electric-property) sensor, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619